J-A05045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEPHEN BRADSHAW                           :
                                               :
                       Appellant               :   No. 813 MDA 2021

      Appeal from the Judgment of Sentence Entered December 23, 2019
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0000004-2019


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: MARCH 16, 2022

       Appellant Stephen Bradshaw appeals from the judgment of sentence

entered in the Court of Common Pleas of Lycoming County on December 23,

2019, following his guilty plea.1 We affirm.
____________________________________________


* Former Justice specially assigned to the Superior Court.
1   The trial court docket indicates that Appellant was sentenced on December
23, 2019. Appellant filed a timely post-sentence motion on January 2, 2020,
which was denied on April 7, 2020. On October 16, 2020, Appellant filed a
timely pro se PCRA petition. Counsel was appointed, and an amended petition
was filed on March 29, 2021. On June 2, 2021, the trial court granted
Appellant’s PCRA petition and reinstated Appellant’s direct appeal rights nunc
pro tunc. Counsel for Appellant filed a notice of appeal on June 23, 2021, in
which counsel erroneously had stated that the appeal was from the “Order
entered on May 25, 2021,” granting nunc pro tunc relief, rather than from the
December 23, 2021, judgment of sentence.
    By order of July 13, 2021, Appellant was directed to show cause as to why
the appeal should not be quashed as Appellant is not an aggrieved party.
Counsel for Appellant filed a motion to amend the notice of appeal in the trial
court on July 14, 2021. The trial court granted the motion on July 20, 2021,
and the amended notice of appeal was forwarded to this Court. The amended
(Footnote Continued Next Page)
J-A05045-22



       The trial court set forth the relevant facts and procedural history herein

as follows:

              By way of background, Appellant was charged with twenty
       counts related to the possession and delivery of controlled
       substances and the criminal use of communication facilities.1 On
       October 4, 2019, Appellant entered an open guilty plea to four
       counts of delivery of heroin, two counts of delivery of cocaine, and
       four counts of criminal use of a communication facility, arising out
       of incidents that occurred on November 14, 2018; November 20,
       2018; December 3, 2018; and December 10, 2018.2 Appellant
       admitted that on November 14, 2018 and November 20, 2018 he
       delivered heroin to a third party and utilized a cellular telephone
       to arrange the transactions. Appellant also admitted that on
       December 3, 2018 and December 10, 2018, he delivered heroin
       and cocaine to a third person utilizing a cellular telephone to
       arrange the transactions.
              On December 23, 2019, the court sentenced Appellant to
       undergo incarceration in a state correctional institution for an
       aggregate term of eight (8) to twenty (20) years, which consisted
       of two (2) to four (4) years for each delivery of heroin to be served
       consecutively to each other.3
              Appellant filed a motion for reconsideration of sentence. He
       alleged that his sentence was excessive because: the
       Commonwealth never made an offer; the court failed to provide
       sufficient weight to Appellant's good behavior while incarcerated;
       despite Appellant's minimization of his mental health and
       substance use disorders, Appellant actually suffers from such; the
       court did not accord sufficient weight to the fact that Appellant
       was never convicted of any crimes of violence or of a sexual
       nature; and Appellant pled guilty and did not proceed to trial. In

____________________________________________


notice of appeal states that the appeal is “from the Judgment of Sentence on
December 23, 2019, whereby his direct appeal rights were reinstated nunc
pro tunc by order entered on May 25, 2021 [sic].” See Pa.R.A.P. 1701(b)(1)
(The trial court may take such action to preserve the status quo including
“correct formal errors in papers relating to the matter”). Counsel filed a copy
of the amended notice of appeal with this Court on July 22, 2021, and a
response to the show-cause order on July 23, 2021, documenting the steps
taken in the trial court.


                                           -2-
J-A05045-22


     an Opinion and Order entered on April 7, 2020, the court denied
     Appellant's motion for reconsideration of sentence.
           Although Appellant wished to appeal his sentence, no appeal
     was filed within thirty (30) days due to a breakdown in
     communication between Appellant and his plea counsel due at
     least in part to the pandemic. Through PCRA proceedings,
     however, the court reinstated Appellant's direct appeal rights nunc
     pro tunc in an order dated May 25, 2021 and docketed on June 2,
     2021.
     ____
     1 35 P.S.A. § 780-113(a)(16),(30); 18 Pa. C.S.A. § 7512.
     2 In a prior Opinion and Order, the court incorrectly stated that

     the dates were November 3, 10, 14 and 20.
     3 On each of the remaining counts of delivery of cocaine and

     criminal use of a communication facility, the court imposed a
     concurrent sentence of one (1) to three (3) years’ incarceration.

Trial Court’s Opinion in Support of Order in Compliance with Rule 1925(a) of

the Rules of Appellate Procedure, filed September 21, 2021, at 1-2.

     Following the reinstatement of his direct appeal rights, Appellant filed a

timely notice of appeal on June 23, 2021. On June 29, 2021, the trial court

entered its Order directing Appellant to file a concise statement of errors

complained of on appeal, and Appellant filed his Concise Statement of Matters

Complained of on Appeal on July 20, 2021. The trial court filed its Opinion

pursuant to Pa.R.A.P. 1925(a) on September 21, 2021.

     In his brief, Appellant presents the following Statement of Questions

Involved:

            1. Whether the consecutive application of the sentences
               renders the total sentence excessive?

            2. Whether court erred in considering the national impact of
               drug addiction and overdose when imposing sentence,
               and speculating that individuals may have died as a
               result of defendant's conduct?

                                    -3-
J-A05045-22



              3. Whether [the] court erred in concluding that [Appellant]
                 needs to be warehoused and that he is incapable of
                 rehabilitation, essentially disregarding the mitigating
                 factors in the case?

Brief for Appellant at 4.2

       It is well-settled that a guilty plea amounts to a waiver of all non-

jurisdictional defects and defenses; therefore, a defendant generally may

appeal only matters concerning the jurisdiction of the court, the validity of the

guilty plea, and the legality of the sentence. Commonwealth v. Morrison,

173 A.3d 286, 290 (Pa.Super. 2017).              However, when a defendant pleads

guilty without an agreement as to the sentence, he or she may challenge the

discretionary aspects of the sentence imposed. Commonwealth v. Brown,

240 A.3d 970, 972 (Pa.Super. 2020).

       The aforementioned issues implicate the discretionary aspects of

Appellant’s sentence. See Commonwealth v. Moury, 992 A.2d 162, 169

(Pa.Super. 2010) (stating challenge to imposition of consecutive sentences for

multiple counts of same crime and failure to consider mitigating factors

implicate the discretionary aspects of one’s sentence). Notwithstanding, such

a challenge is not appealable as of right. See 42 Pa.C.S.A. § 9781(b). Instead,

       an appellant challenging the sentencing court's discretion must
       invoke this Court's jurisdiction by (1) filing a timely notice of
       appeal; (2) properly preserving the issue at sentencing or in a
       motion to reconsider and modify the sentence; (3) complying with
____________________________________________


2In a letter filed with this Court’s Prothonotary on November 29, 2021, the
Commonwealth indicated that it would not be filing an appellate brief.

                                           -4-
J-A05045-22


      Pa.R.A.P. 2119(f), which requires a separate section of the brief
      setting forth “a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of a
      sentence[;]” and (4) presenting a substantial question that the
      sentence appealed from is not appropriate under the Sentencing
      Code[.]

Commonwealth v. Akhmedov, 216 A.3d 307, 328 (Pa.Super. 2019)

(citation omitted). Following satisfaction of all four elements, this Court then

reviews the underlying discretionary aspects of sentencing issues pursuant to

an abuse of discretion standard. See id., at 328-29.

      Herein, Appellant has satisfied the first three prongs by filing a timely

notice of appeal nunc pro tunc, filing a post-sentence motion seeking

reconsideration of his sentence, and including within his brief a statement

pursuant to Rule 2119(f).    See Brief for Appellant at 10-11. As such, we

review Appellant’s Rule 2119(f) statement to ascertain whether he has

presented a substantial question that evinces an incongruency between the

sentence he received and the Sentencing Code as written.

      Appellant argues in his Rule 2119(f) statement that his appeal presents

a substantial question because the consecutive nature of his sentences

resulted in an unreasonable, excessive minimum and maximum sentence for

nonviolent offenses. Appellant further contends the trial court considered an

impermissible factor, specifically expressing wonder about the number of drug

overdoses in 2017 nationwide, and failed to properly consider significant

mitigating factors in Appellant’s personal background when imposing its

sentence. Brief for Appellant at 10-11.

                                     -5-
J-A05045-22


      While “[a]n allegation that the sentencing court failed to consider

mitigating factors generally does not necessarily raise a substantial question,”

see Moury, supra at 171 (citation omitted), “[a] claim that a sentencing

court ... sentenced a defendant without taking into account his ... character

and background ... raises a substantial question that the sentence is

inappropriate under the Sentencing Code.” Commonwealth v. Luketic, 162

A.3d 1149, 1162 (Pa.Super. 2017); see also Commonwealth v. Gonzalez,

109 A.3d 711, 731 n.38 (Pa.Super. 2015) (“[A] substantial question exists

when the defendant asserts both a claim of excessiveness and the trial court's

failure to take mitigating circumstances into account.”).

      In light of the foregoing, we conclude that Appellant's challenge to the

imposition of his consecutive sentences as unduly excessive, together with his

claim that the court failed to consider his rehabilitative needs and mitigating

factors and considered inappropriate factors upon fashioning its sentence,

raises a substantial question. Thus, we proceed to address the merits of his

sentencing claims.     Commonwealth v. Swope, 123 A.3d 333, 340

(Pa.Super. 2015). Our standard of review of a sentencing claim is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa.Super. 2006).

                                     -6-
J-A05045-22



      Notably, the trial court had the benefit of a pre-sentence investigation

(PSI) report prior to sentencing. “[W]here the trial court is informed by a pre-

sentence report, it is presumed that the court is aware of all appropriate

sentencing factors and considerations, and that where the court has been so

informed, its discretion should not be disturbed.”        Commonwealth v.

Ventura, 975 A.2d 1128, 1135 (Pa.Super. 2009) (citation omitted).            In

addition, we can assume the court was aware of the relevant information

regarding Appellant’s character and weighed those considerations along with

mitigating statutory factors. Commonwealth v. Hill, 210 A.3d 1104, 1117

(Pa.Super. 2019) (internal quotation marks and citation omitted).

      Moreover, Appellant’s sentence was within the standard range of the

Sentencing Guidelines. Such sentences are considered appropriate under the

Sentencing Code. See      Moury, supra at 171.        If both conditions exist

concurrently, a PSI report and standard range sentence cannot be considered

excessive or unreasonable absent some indicia clearly evidencing the

contrary. See id.

      When considering the claims Appellant raises herein, the trial court

stated the following:

            Appellant first contends that the sentence of the court was
      excessive due to the consecutive application of the sentences. The
      court cannot agree.
            A sentencing judge has discretion to impose consecutive
      sentences. 42 Pa. C.S.A. §9721(a)(in determining the sentence to
      be imposed the court shall consider and select one or more of the
      listed sentencing alternatives, and may impose them

                                     -7-
J-A05045-22


     consecutively or concurrently.); Commonwealth v. Brown, 249
     A.3d 1206, 1212 (Pa. Super. 2021)( the court has the discretion
     to impose its sentences concurrently or consecutively);
     Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super.
     2014)(imposition of consecutive rather than concurrent sentences
     lies within the discretion of the sentencing court). The appellate
     court will not disturb consecutive sentences unless the aggregate
     sentence is “grossly disparate” to the defendant's conduct, or
     viscerally appears as patently unreasonable. Brown, supra.
     “[W]here a sentence is within the standard range of the
     guidelines, Pennsylvania law views the sentence as appropriate
     under the Sentencing Code.” Commonwealth v. Griffin, 65 A.3d
     932, 938 (Pa.Super. 2013). Furthermore, a defendant is not
     entitled to a volume discount for his crimes by having all
     sentences run concurrently. Zirkle, 107 A.3d at 134;
     Commonwealth v. Haag, 665 A.2d 1212, 1214 (Pa.Super. 1995).
            The court reviewed a Pre-Sentence Investigation (PSI)
     report, a risk/needs assessment, a supervision report from prior
     supervision, a social assessment prepared at the request of
     defense counsel, and a report from the Lycoming County Prison.
     The court also heard arguments from counsel and a statement
     from Appellant.
            Appellant’s prior criminal record consisted of five separate
     prior convictions for the manufacture, delivery or possession with
     intent to deliver (PWID) a controlled substance, ungraded
     felonies; a conviction for identity theft, a felony of the third
     degree; a conviction for possession of a controlled substance, an
     ungraded misdemeanor; and a conviction for possession of a small
     amount of marijuana, an ungraded misdemeanor. Appellant was
     sentenced to probation, county prison and state sentences for his
     prior convictions. Sentencing Transcript, 12/23/2019, at 3.
     Nothing deterred Appellant's criminal activities or changed his
     ways. He just served his sentences and then continued to traffic
     controlled substances. Most, if not all, of Appellant's crime free
     periods were explainable by his incarceration. Id. at 9. Moreover,
     Appellant admitted that he did not need the money; he simply
     wanted to “live comfortably.” Id. at 4.
            Although Appellant does not consider himself an addict, he
     admitted that he has used drugs for 28 years and he has no desire
     to stop. Sentencing Transcript, at 4, 6.
            Appellant's Prior Record Score (PRS) was five but if the
     guidelines did not cap the point-score at five,4 his true score would
     have been 12. The Offense Gravity Score was six for the deliveries
     of heroin; it was five for the remaining offenses. Therefore, the

                                     -8-
J-A05045-22


     standard minimum sentencing guideline ranges were 21 to 27
     months for each delivery of heroin, and 12 to 18 months for each
     of the remaining offenses.
           The court imposed consecutive sentences of 2 to 5 years’
     incarceration for each delivery of heroin, but imposed concurrent
     sentences of 1 to 3 years’ incarceration for delivery of cocaine,
     PWID cocaine, and the four counts of criminal use of a
     communications facility. All of these sentences were in the middle
     to bottom end of the standard guideline
     ranges.
           The court did not impose consecutive sentences due to
     partiality, bias or ill will. Rather, given Appellant's prior criminal
     history and opportunities for rehabilitation, it was now time to
     protect the public. Enough was enough. Under the facts and
     circumstances of this case, a lengthy prison sentence was
     appropriate.

           As the court noted in its sentencing order:

                 [Appellant] wrote a relatively heartfelt and very
          articulate letter to the [c]ourt setting forth his regret for
          what he did, his insight into the nature of his behaviors,
          and how he has learned from his mistakes. The [c]ourt
          can only question, however, the ability of [Appellant] to
          make changes. [Appellant] has spent a significant
          amount of time in jail prior to this, and the [c]ourt is left
          wanting as to why [Appellant] did not reach such
          conclusions about his behaviors and his future when he
          spent years in prison previously. He had available
          programming, and had certainly enough time to think
          about where he did not want to be.
                 [Appellant] does present a significant danger to
          the public. For over half of his life he has been involved
          in distributing controlled substances. Despite escalating
          sanctions[,] [Appellant] has not changed his behaviors.
          [Appellant] admitted that he became addicted to the
          lifestyle, and did not sell controlled substances for any
          other reasons but to be more comfortable with his
          financial situation. He indicated he did not need the
          money, but wanted it.
                The cost to the community as a result of
          [Appellant's] conduct cannot be accurately measured.
          To say that the community, families, mothers, children,
          siblings, and even innocent individuals is significant

                                      -9-
J-A05045-22


            would be an understatement. In 2017 alone[,] over
            70,000 people died of drug overdoses in the United
            States. The [c]ourt can only wonder how many
            individuals, if any, died as a result of [Appellant's]
            conduct. The [c]ourt can only wonder, but does not
            really have to guess how many families and individuals
            were destroyed as a result of [Appellant's] conduct.
                 The impact of the offense on the community is
            significant and cannot really be put in words. Protecting
            the public under these circumstances is a very high
            need. [Appellant's] rehabilitation is questionable. While
            [Appellant] speaks very well in connection with his
            intentions, his conduct over the past twenty (20) years
            belies such intentions.
                   This is a sad day. While many [c]ourts and
            [j]udges hesitate in being entirely candid, this [c]ourt
            tries to be as candid as possible. [Appellant] needs to be
            warehoused. Society needs to be protected. [Appellant]
            appears to this [c]ourt to be institutionalized and
            incapable of changing his behaviors despite his insight.
            In weighing all relevant factors, the [c]ourt has to place
            the most emphasis on protecting the public.
                  Yes, drug dealing will be prevalent and continue to
            exist, and yes others may take [Appellant's] place, but
            this does not mean that [Appellant] should not be
            accountable, or that the public should not be protected
            from [Appellant's] conduct. In the past nineteen (19)
            years [Appellant] has had eight (8) drug[-]related
            convictions, and five (5) delivery or possession with
            intent to deliver convictions. The [c]ourt takes no
            pleasure in warehousing [Appellant]. The [c]ourt takes
            no pleasure in impacting his family's life. The [c]ourt
            takes no pleasure in seeing another young man become
            a statistic versus an exception. Yet, as [Appellant]
            properly noted, these were his choices. He did have
            choices available to him[,] and he chose this route. As
            defense counsel aptly notes, and unfortunately notes,
            this is the price of doing business and [Appellant] was
            well aware of such.[3]
____________________________________________


3 See Sentencing Order, filed December 30, 2019, at 2-3
(unnumbered).


                                          - 10 -
J-A05045-22


           For the foregoing reasons, the court does not believe that the
     imposition of some consecutive sentences in this case resulted in
     an excessive sentence.
           Appellant next contends that the court erred in considering
     the national impact of drug addiction and overdose when imposing
     sentence, and speculating that individuals may have died due to
     Appellant's conduct. Again, the court cannot agree.
           The court's statements in this regard were in response to the
     minimization of Appellant's drug crimes. The writer of the social
     assessment indicated that Appellant did not want to further the
     problem of addiction in our society by continuing to sell drugs
     because he knows the damage that they cause, but a lengthy state
     sentence would only warehouse Appellant and perpetuate the
     vicious cycle prominent in his life. Furthermore, the writer
     indicated whether Appellant continues to sell drugs or not, the
     replacement effect will occur and someone else will take his place.
     Sentencing Transcript, at 5. Additionally, during the sentencing
     hearing and in the motion for reconsideration of sentence, defense
     counsel argued that a lengthy state sentence was not appropriate
     because Appellant did not have a history of violent crimes or
     sexual offenses; he just had a history of repeat drug offenses.
     Sentencing Transcript, at 13-14; Motion for Reconsideration,
     ¶6(d).
           While delivery of heroin is not a “crime of violence” as defined
     in 42 Pa. C.S.A. §9714(g), it is a crime which negatively affects
     society greatly and carries a risk of death. At the reconsideration
     hearing, both defense counsel and the district attorney
     acknowledged that fact. Defense counsel stated, “Yes this is a
     problem. This is a horrible problem. Yes many people do die from
     opiate use.” Reconsideration Transcript, 3/16/2020, at 6. The
     district attorney stated:

              This is an individual that has prior drug delivery
          convictions, he had a prior protracted state sentence,
          none of this was a deterrence leading up to the most
          recent set of charges for which he's subsequently been
          sentenced. The only thing devoid in this young man's
          record with respect to drug crimes is a drug delivery
          resulting in death, and that's fortunate for both him and
          society.

     Id. at 8. Moreover, appellate case law recognizes the dangers
     inherent with the delivery of opiods [sic]. As the Superior Court


                                    - 11 -
J-A05045-22


     noted in Minn. Fire and Cas. Co. v. Greenfield, 805 A.2d 622,
     (Pa.Super. 2002), aff'd 855 A.2d 854 (Pa. 2004):

          [I]t is certain that frequently harm will occur to the
          buyer if one sells heroin. Not only is it criminalized
          because of the great risk of harm, but in this day and
          age, everyone realizes the danger of heroin use.

     805 A.2d at 624; see also Commonwealth v. Burton, 234 A.3d
     824, 833 (Pa.Super. 2020); Commonwealth v. Kakhankham, 132
     A.3d 986, 995-96 (Pa. Super. 2015). By repeatedly selling heroin,
     Appellant was playing Russian roulette with the lives of his
     purchasers. See Minn. Fire and Cas. Co. v. Greenfield, 855 A.2d
     854, 870-71 (Pa. 2004)(Castille, J., concurring)(the use of
     illegally-purchased heroin is a modern form of Russian roulette).
     No one died from his current sales because Appellant sold to
     undercover officers who never were going to use the substances,
     but that does not diminish the seriousness of Appellant's offenses
     or the pervasive nature of Appellant's drug dealing since
     approximately 1999.
            Appellant asserts that the court erred in determining that
     Appellant needs to be warehoused and he is incapable of
     rehabilitation. He also asserts that the court erred in discounting
     the effect of Appellant's mental health problems. The court found
     that Appellant needs to be warehoused and his rehabilitative
     needs should be accorded little weight compared to the protection
     of the public because this was the sixth time that Appellant had
     been convicted of delivery of controlled substances, and he
     engaged in four separate deliveries of heroin. Although Appellant
     wrote a heartfelt letter setting forth his regret for what he did, his
     insight into the nature of his behaviors, and how he has learned
     from his mistakes, his words rang hollow in light of his behaviors
     and failure to change during his previous sentences of probation,
     county incarceration and state incarceration. Actions speak louder
     than words. Through his actions, Appellant has shown that he
     cannot or will not stop dealing drugs.
            Although Appellant has used controlled substances for 28
     years, he has no desire to stop and does not consider himself an
     addict. Appellant acknowledged that he is like a moth drawn to a
     flame. What he fails to recognize is that as long as he continues
     to use controlled substances and have contact with the individuals
     providing those substances to him, he likely will continue to be
     drawn to his lifestyle of dealing drugs.


                                    - 12 -
J-A05045-22


            With respect to his mental health problems, the defense
      provided little or no information regarding those problems. There
      was a reference in the social assessment that as long as Appellant
      can remember he has been on disability, he had vision and hearing
      issues, and a mental health diagnosis but he doesn't know what
      that diagnosis was. Sentencing Transcript, 12/23/2019, at 4.
      Appellant also made statements at the reconsideration hearing
      about his rough home life growing up with drug-addicted relatives
      in Philadelphia and how due to various difficulties (including
      abuse), at one point he wanted to take himself off this planet.
      Reconsideration Transcript, 3/16/2020, at 10. From these
      statements, one could infer that at least at one point in his life
      Appellant had issues with depression and thoughts of suicide.
      However, without knowing Appellant's mental health diagnoses or
      the treatment he needs, if any, the court could not find that
      Appellant's mental health problems outweighed the need to
      protect the public in this case.
      ____
      4204 Pa. Code §303.4(a)(3)("Offenders who do not fall into the

      REVOC or RFEL categories shall be classified in a Point-Score
      Category. The Prior Record Score shall be the sum of the points
      accrued based on previous convictions and adjudications, up to a
      maximum of five points.").

Trial Court Opinion in Support of Order in Compliance with Rule 1925(a) of

the Rules of Appellate Procedure, filed 9/21/21, at 4-10.

       Following our review, we find the record unambiguously reflects the

trial court's knowledge and consideration at sentencing of the information it

highlights in its Rule 1925(a) Opinion. Appellant’s arguments to the contrary,

the consecutive nature of Appellant’s sentence did not result in an

unreasonable application of the Sentencing Guidelines.

      The trial court had the benefit of a PSI and numerous other assessments

when fashioning its sentence. While it opined as to the number of drug related

deaths to which Appellant may have contributed, this musing was merely a


                                    - 13 -
J-A05045-22


small part of the trial court’s detailed explanation for the sentence it imposed

and was in response to the statements made in the social assessment which

Appellant’s counsel had provided.

      In addition, the trial court considered Appellant's PSI during sentencing,

and noted, on the record, Appellant’s extensive history of drug-related

convictions. See N.T. Sentencing, 2/23/19, at 2-7. Clearly, the court was

cognizant of Appellant’s troubled background as is evident by both its

statements on the record at the sentencing hearing and its possession of a

PSI. However, it properly determined that Appellant’s admitted refusal to stop

using and selling drugs outweighed any mitigating factors for purposes of

sentencing.

      Mindful that sentencing is a matter vested in the sound discretion of the

trial court, and finding no showing of manifest abuse, we conclude the trial

court did not abuse its discretion in rendering Appellant’s sentence. See

Moury, 992 A.2d at 169–70. As such, we find the trial court was within its

discretion to impose the consecutive sentence of eight (8) to twenty (20)

years’ incarceration.

      Judgment of Sentence Affirmed.




                                     - 14 -
J-A05045-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/16/2022




                          - 15 -